In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 11‐1989 

JOHANA CECE, 
                                                           Petitioner, 

                                  v. 

ERIC H. HOLDER, JR., Attorney General 
of the United States, 
                                                          Respondent. 
                     ____________________ 

                Petition for Review of an Order of the 
                   Board of Immigration Appeals. 
                          No. A096 158 857 
                     ____________________ 
   ARGUED OCTOBER 5, 2011 — DECIDED FEBRUARY 6, 2012 
           REARGUED EN BANC SEPTEMBER 27, 2012 
                    DECIDED AUGUST 9, 2013 
                  ____________________ 
                                
   Before EASTERBROOK, Chief Judge, and POSNER, FLAUM, 
MANION, KANNE, ROVNER, WOOD, WILLIAMS, SYKES, TINDER, 
and HAMILTON, Circuit Judges. 
2                                                  No. 11-1989

    ROVNER, Circuit Judge. United States asylum laws grant
refuge to those who have been persecuted in foreign lands
because of race, religion, nationality, membership in a par-
ticular social group, or political opinion. The complexity sur-
faces when we try to define terms such as persecution and
“social group”—the latter of which has perplexed this court
and others, and is in the spotlight once again in this case.
                                I.
    Johana Cece, a native of Albania, arrived in the United
States in 2002, and sought asylum within the requisite time
allotted. The immigration judge deemed Cece credible, and
therefore we use her testimony and the immigration judge’s
factual findings as a basis to set forth the facts of the case.
    Cece lived with her family in Korçë, Albania until her
parents left the country in 2001. As a young woman living
alone in Albania, Cece caught the attention of a well-known
local criminal gang that was notorious for forcing women
into prostitution rings. One of the leaders of that gang, a
man Cece knew as “Reqi,” began following her around
town, offering her rides, and inviting her on dates. Cece
knew Reqi by reputation—that is, for his membership in a
gang known for its participation in prostitution rings, mur-
der of other gang members, and the drug trade. Cece also
testified that the gang members appeared to enjoy complete
immunity from the law. Cece had long seen Reqi near her
high school, where he cruised the area looking for girls and
offering drugs to young women. Cece had heard that one of
these women had been kidnapped by Reqi and forced into
prostitution. Reqi’s stalking culminated in a confrontation on
June 4, 2001, when Reqi followed Cece into a cosmetics store,
cornered her, and pinned her to a wall. There he confronted
No. 11-1989                                                   3


her and asked her why she would not go out with him. Reqi
made it clear to Cece that he could not be stopped and that
he would find her and do whatever he wanted to her. She
told him to let go, but he merely tightened his grip and held
her there. There were several people in the store, but no one
came to her aid. Cece surmised that they too were frightened
by Reqi. Cece’s friend convinced her to report the assault to
the police, but the police perfunctorily dismissed her accusa-
tion, claiming she lacked proof.
   A few days later someone threw a rock through Cece’s
window. She stopped going out, stopped going to school,
and made plans to leave Korçë.
    Cece moved 120 miles north to Tirana to stay with her
sister, who lived in a university dormitory, but her safety
there was short-lived. A year later, her sister left the country
and, without access to the dormitory or family with whom
to live, Cece was once again left alone to fend for herself. As
a single woman living alone in Albania, Cece claims she re-
mained a target no matter where she lived.
    In 2002, fearing for her safety, Cece fraudulently pro-
cured an Italian passport and came to the United States un-
der the Visa Waiver Program. Less than a year later, she ap-
plied for asylum and withholding of removal, asserting that
she feared returning to Albania because she believed that as
a young woman living alone she would be kidnapped and
forced to join a prostitution ring.
   At Cece’s hearing, Dr. Bernd Fischer, a Professor in Bal-
kan History at the Indiana University–Purdue University
Fort Wayne and an expert on Albania, testified that Cece’s
4                                                   No. 11-1989


experience was “unfortunately usual.” (R. 223). Dr. Fischer
described a very serious problem of human trafficking for
prostitution in Albania in which gangs, often with the pro-
tection, and at times the participation of the police, kidnap
women and spirit them out of the country either through
Greece, Kosova, or across the Adriatic Sea to Italy. Dr. Fisch-
er described how anomalous it is for a single woman to live
by herself in Albania, that such a woman would be an ideal
target for a trafficker, particularly if she had been such a tar-
get in the past, and that the problem was pervasive through-
out Albania and not limited to Cece’s home village of Korçë.
Dr. Fischer testified that although gang members primarily
target women between the ages of sixteen and twenty-six,
many women outside of the target age range are also forced
into prostitution. Finally, he noted that the Albanian judicial
system does not adequately enforce laws against traffickers.
Reports issued by the U.S. State Department in 2004 corrob-
orated his representations of a large-scale problem with hu-
man trafficking in Albania. (R. 573-84).
    The immigration judge granted Cece asylum in 2006,
concluding that she belonged to the group of “young wom-
en who are targeted for prostitution by traffickers in Alba-
nia,” and that the Albanian government was unwilling or
unable to protect such women. (R. 128-29). He noted in par-
ticular that Albania stands out in Europe as a major country
of origin of traffickers in prostitution; the government’s judi-
cial system is not effective against the problem; Albania suf-
fers from a major and ongoing trafficking of young women
by gangs; and there is no prospect in the foreseeable future
of the government being able or willing to address the prob-
No. 11-1989                                                            5


lem. (R. 129). The immigration judge also found Cece’s tes-
timony credible and her fear reasonable.
    The Board of Immigration Appeals vacated the decision
of the immigration judge, however, finding that Cece failed
to establish past persecution and had successfully relocated
within Albania. (R. 330-31). Specifically, the Board held that
the immigration judge erred in determining that Cece was a
member of a social group of young women who have been
targeted for prostitution by traffickers, noting its precedent
that a social group must have social visibility and share a
narrowing characteristic other than the risk of being perse-
cuted.
   On remand, the immigration judge expressed concern
with the Board’s conclusion that Cece did not belong to a
protectable social group and that she could safely relocate
within the country. (R. 114-116, 119-120). The immigration
judge, however, recognized that he was bound by the
Board’s determinations and denied the application for asy-
lum. The Board dismissed Cece’s second appeal, emphasiz-
ing that Cece’s proposed group was defined in large part by
the harm inflicted on its members and did not exist inde-
pendently of the traffickers. 1 The Board also concluded that


1The Board appropriately abandoned its criticism that Cece had failed to
demonstrate “social visibility.” Between the time of the first and second
Board appeals, this Court rejected a social visibility analysis and
concluded that applicants need not show that they would be recognized
as members of a social group to qualify for withholding. See Gatimi v.
Holder, 578 F.3d 611, 614-15 (7th Cir. 2009) (noting that homosexuals
might well pass as heterosexual, and women who have not yet
undergone genital mutilation look no different than other women).
6                                                  No. 11-1989


there was insufficient evidence in the record that internal re-
location was not reasonable. (R. 9).
   Cece appealed to this Court and over one dissent, the
panel denied Cece’s petition for review, agreeing with the
Board that Cece had not named a cognizable social group
and that the Board had sufficient evidence to conclude that
Cece could relocate safely within Albania. We granted
Cece’s petition for rehearing en banc and vacated the panel’s
opinion and judgment.
                                II.
    To be eligible for asylum, an applicant must show that
she is “unable or unwilling to return” to the country of his
nationality “because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, mem-
bership in a particular social group, or political opinion.” 8
U.S.C. §1101(a)(42)(A). An applicant who successfully
proves that she was subject to past persecution is presumed
to have a well-founded fear of future persecution, which the
Attorney General can rebut by demonstrating a change in
conditions in the applicant’s home country. 8 C.F.R. §
1208.13(b)(1); Mustafa v. Holder, 707 F.3d 743, 750-751 (7th
Cir. 2013). The applicant must show that she fits within one
of those categories and that there is “a nexus between her
fear of future persecution and one of those five protected
grounds.” Escobar v. Holder, 657 F.3d 537, 542 (7th Cir. 2011);
Ishitiaq v. Holder, 578 F.3d 712, 715 (7th Cir. 2009).
   The primary question in this case is whether Cece has
proffered a particular social group that is cognizable under 8
U.S.C. § 1101(a)(42)(A). Whether a group constitutes a par-
No. 11-1989                                                     7


ticular social group under the Immigration and Nationality
Act is a question of law that we review de novo, while giving
Chevron deference to the Board’s reasonable interpretation
set forth in precedential opinions interpreting the statute.
Chevron, U.S.A., Inc. v. Natural Resources Def. Council, Inc., 467
U.S. 837, 842-43 (1984); Escobar, 657 F.3d at 542. See also, Ayala
v. Holder, 640 F.3d 1095, 1096-97 (9th Cir. 2011) (whether a
group constitutes a particular social group under the Immi-
gration and Nationality Act is a question of law, which a
court of appeals reviews de novo); Castaneda-Castillo v. Hold-
er, 638 F.3d 354, 363 (1st Cir. 2011) (same); Crespin-Valladares
v. Holder, 632 F.3d 117, 124 (4th Cir. 2011) (same); Gomez-
Zuluaga v. Att’y Gen. of United States, 527 F.3d 330, 339 (3d
Cir. 2008) (same); Malonga v. Mukasey, 546 F.3d 546, 553 (8th
Cir. 2008) (same); Castillo-Arias v. United States. Att’y Gen.,
446 F.3d 1190, 1195 (11th Cir. 2006) (same); Cruz-Funez v.
Gonzales, 406 F.3d 1187, 1191 (10th Cir. 2005) (same).
     Under the deference analysis set forth in Chevron, if con-
gressional purpose is clear, we must give it effect. Chevron,
467 U.S. at 842-43. We also give deference to precedential
decisions of the Board. Id. at 843; Escobar, 657 F.3d at 542.
Our duty at this stage is to uphold the Board's determination
if it is supported by substantial evidence—that is, reasona-
ble, substantial, and probative evidence on the record con-
sidered as a whole. Escobar, 657 F.3d at 545. If Congress has
directly spoken to the precise question at issue, then a court
must follow that clear guidance. Chevron, 467 U.S. at 842-43.
If, however, the statute is silent or ambiguous, the court
must defer to authoritative agency interpretations of the law.
Id. at 844. Congress did not directly address what it meant
8                                                  No. 11-1989


by a protected “social group” in the Immigration and Na-
tionality Act, so we look to see how the agency has inter-
preted the statute.
    The Board took on the task of defining “social group” in
Matter of Acosta, 19 I. & N. Dec. 211, 233-34 (1985), overruled,
in part, on other grounds by Matter of Mogharrabi, 19 I. & N.
Dec. 439, 439 (BIA 1987) limiting it to groups whose mem-
bership is defined by a characteristic that is either immutable
or is so fundamental to individual identity or conscience that
a person ought not be required to change. Id. This Circuit
has deferred to the Board’s Acosta formulation of social
group. See Lwin v. INS, 144 F.3d 505, 512 (7th Cir. 1998).
    The immutable or fundamental characteristic might be
membership in an extended family, sexual orientation, a
former association with a controversial group, or member-
ship in a group whose ideas or practices run counter to the
cultural or social convention of the country. The latter group
might seem plausibly alterable, but we respect an individu-
al’s right to maintain characteristics that are “fundamental to
their individual identities.” Escobar, 657 F.3d at 545. Cece
could find a man to marry to protect her (and anachronisti-
cally, the lawyer representing the government in this case
inquired why she had not done just that (R. 172)), but this is
the type of fundamental characteristic change that we do not
ask of asylum applicants. See, e.g., Agbor v. Gonzales, 487 F.3d
499, 502 (7th Cir. 2007) (women who are opposed to and fear
female genital mutilation); Sarhan v. Holder, 658 F.3d 649, 654
(7th Cir. 2011) (women who “in accordance with social and
religious norms in Jordan, are accused of being immoral
criminals and, as a consequence, face the prospect of being
No. 11-1989                                                                    9


killed without any protection from the Jordanian govern-
ment.”); and Yadegar-Sargis v. INS, 297 F.3d 596, 603 (7th Cir.
2002) (Christian women in Iran who do not wish to adhere
to the Islamic female dress code). See also Al-Ghorbani v.
Holder, 585 F.3d 980, 996 (6th Cir. 2009) (social group that
opposes the repressive and discriminatory Yemeni cultural
and religious customs that prohibit mixed-class marriages
and require paternal consent for marriage); Safaie v. INS, 25
F.3d 636, 640 (8th Cir. 1994) (Iranian women who advocate
women’s rights or who oppose Iranian customs relating to
dress and behavior); 2 Fatin v. INS, 12 F.3d 1233, 1241 (3d Cir.
1993) (Iranian women who refuse to conform to the govern-
ment's gender-specific laws and social norms).
    Members of a social group need not be swimming
against the stream of an embedded cultural norm. Some-
times the characteristic is immutable because a shared past
experience or status has imparted some knowledge or label-
ing that cannot be undone. Acosta, 19 I. & N. Dec. at 233.
Thus we have held that former truckers (or, more generally,
those with a special skill needed by the persecutors) consti-
tute a social group because their past actions and acquisition
of skills are unchangeable, Escobar, 657 F.3d at 545-46; as do
the subordinates of the attorney general of Colombia who
had information about insurgents plaguing that nation,
Sepulveda v. Gonzales, 464 F.3d 770, 771-72 (7th Cir. 2006);
former members of a violent and criminal faction in Kenya,
Gatimi v. Holder, 578 F.3d 611, 614 (7th Cir. 2009); tattooed,

2Both Al-Ghorbani and Safaie, supra, have been superseded on other grounds
by statute, 8 U.S.C. § 1252(b)(3)(B), as recognized in Rife v. Ashcroft, 374 F.3d
606, 614-15 (8th Cir. 2004).
10                                                 No. 11-1989


former Salvadoran gang members who had since turned to
God, Benitez Ramos v. Holder, 589 F.3d 426, 428-29 (7th Cir.
2009); parents of Burmese student dissidents, Lwin, 144 F.3d
at 512; and the educated, landowning class of cattle farmers
targeted by Columbian rebels, Tapiero de Orejuela v. Gonzales,
423 F.3d 666, 672 (7th Cir. 2005). See also Lukwago v. Ashcroft,
329 F.3d 157, 178 (3d Cir. 2003) (former Ugandan child sol-
diers who have escaped abduction, enslavement and tor-
ture).
    In order to compare Cece’s social group with the likes of
those above, we must first determine the contours of her so-
cial group. Both the parties and the immigration courts were
inconsistent, and the description of her social group varied
from one iteration to the next. The inconsistencies, however,
do not upset the claim. See In re Kasinga, 21 I. & N. Dec. 357,
(BIA 1996) (the Board, recognizing that both the Immigration
and Naturalization Service and the applicant “advanced
several formulations of the ‘particular social group’ at is-
sue”). And in one form or another, both Cece and the immi-
gration judge articulated the parameters of the relevant so-
cial group.
    On her application for asylum, Cece explains that she is a
“perfect target” of forced prostitution because she is a
“young Orthodox woman living alone in Albania.” (R. 669).
The immigration judge, in initially granting Cece asylum,
collapsed this definition and described her social group as
first, “a social group consisting of young women who are
targeted for prostitution by traffickers in Albania,” (R. 128)
and then a “social group consisting of women in danger of
being trafficked as prostitutes.” (R. 131). Thus the immigra-
No. 11-1989                                                            11


tion judge omitted the important characteristic that Cece
lived alone. 3 There is no doubt that it should have been in-
cluded in the immigration judge’s description of social
group, as so much of the testimony before him centered on
Cece’s status as a woman living alone. Cece testified at
length that women do not live alone in Albania (R. 147-148,
167, 195, 674), that she did not know anyone who lived alone
(R. 167, 173,195, 207); that she was afraid to live alone, (167,
171, 197, 300, 674) and most importantly that she was target-
ed because she was living alone. See (R. 147-148, 158, 166,
172-73, 195, 197, 300, 304, 305). Similarly, the Albanian ex-
pert’s testimony was focused on the risk of women who
lived alone in Albania. (R. 229-30). Cece’s brief before this
Court noted several times that the Board failed to consider
this formulation of the group. Opening Brief of Appellants
before the three-judge panel of this Court, at 20, 22, 27.
    We could surmise that the immigration judge’s descrip-
tion of Cece’s social group as one consisting of “young
women who are targeted for prostitution by traffickers in
Albania,” (R. 128) or “women in danger of being trafficked
as prostitutes,” (R. 131) was simply shorthand for describing
women who are vulnerable to trafficking. And we know that
women in Albania become vulnerable to targeting when, for
example, they lack protection from husbands and family
members. We need not do too much surmising, however,


3Occasionally the adjudicators or parties refer to Cece as “single,” which
appears, in this context, to be shorthand for living alone, see Opening
Brief of Appellants before the three-judge panel of this Court, at 20, 22,
27, 28 (contending that Cece is member of a group of “young, single,
women in Albania.”)
12                                                          No. 11-1989


because the immigration judge’s order on remand—and re-
ally the only order that matters on this appeal—specifically
concludes that her characteristics are “namely that she is a
young woman from a minority religion who has lived by her-
self most of the time in Albania, and thus is vulnerable, par-
ticularly vulnerable to traffickers for this reason.” (R. 120)
(emphasis ours). 4
    The Board’s order rejects Cece=s social group as being not
cognizable under the Act because it “is defined in large part
by the harm inflicted on the group, and does not exist inde-
pendently of the traffickers.” (R. 9). This is not a reasoned
conclusion. As we have just described, the characteristics of
the group consist of the immutable or fundamental traits of
being young, female, and living alone in Albania. Even if the
group were defined in part by the fact of persecution (and
we do not believe it to be), that factor would not defeat
recognition of the social group under the Act. Although it is
true that “where a proposed group is defined only by the
characteristic that it is persecuted, it does not qualify as a
‘social group,’” the Board of Immigration Appeals has never
required complete independence of any relationship to the

4 The immigration judge’s decision on remand is the only one which we
review, as the former has been vacated. We refer to the earlier decision
only to determine how Cece’s social group has been articulated through-
out the litigation. Our review then is of the immigration judge’s second
opinion of December 1, 2008, as supplemented by the Board’s opinion of
March 31, 2011 dismissing her appeal. See Barma v. Holder, 640 F.3d 749,
751 (7th Cir. 2011) (“Where, as here, the BIA agrees with the IJ’s decision
but supplements that decision with its own explanation for rejecting the
appeal, we review the IJ’s decision as supplemented by the BIA's reason-
ing.”).
No. 11-1989                                                   13


persecutor. Escobar, 657 F.3d at 545 (emphasis ours). And just
because all members of a group suffer persecution, does not
mean that this characteristic is the only one that links them.
Id. at 545-46. A social group “cannot be defined merely by the
fact of persecution” or “solely by the shared characteristic of
facing dangers in retaliation for actions they took against al-
leged persecutors.” Jonaitiene v. Holder, 660 F.3d 267, 271-72
(7th Cir. 2011) (emphasis ours). That shared trait, however,
does not disqualify an otherwise valid social group. Escobar,
657 F.3d at 547 (instructing that we cannot tease out one
component of the group’s characteristics to defeat the defini-
tion of social group). It certainly did not invalidate the social
group in Agbor which consisted of “women who fear being
circumcised should they return to their home countries,” de-
spite the fact that the group was defined in large part by the
persecution inflicted on the group. Agbor, 487 F.3d at 502.
Nor did it disqualify “women in Jordan who have (alleged-
ly) flouted repressive moral norms, and thus who face a high
risk of honor killing.” Sarhan, 658 F.3d at 654, 655. These
women still had the immutable characteristics of gender, na-
tionality, and the inability to alter their past labels of non-
conformist.
    “Women who fear female genital circumcision” sound a
lot like “women who fear prostitution,” thus demonstrating
that it is not fair to conclude that the group is defined by the
harm or potential harm inflicted merely by the language
used rather than determining what underlying characteris-
tics account for the fear and vulnerability. The Board=s cases
instruct that we must look to see whether the group shares
Acommon characteristics that members of the group either
14                                                          No. 11-1989


cannot change, or should not be required to change, because
such characteristics are fundamental to their individual
identities.@ Escobar, 657 F.3d at 545 (citing Gatimi, 578 F.3d at
614, In re Kasinga, 21 I. & N. Dec. 357, 365-66 (BIA 1996)). In
this case, although it is true that these women are linked by
the persecution they suffer—being targeted for prostitu-
tion—they are also united by the common and immutable
characteristic of being (1) young, (2) Albanian, (3) women,
(4) living alone. For this reason we disagree with the Sixth
Circuit’s conclusion in Rreshpja v. Gonzales, that the social
group of “young (or those who appear to be young), attrac-
tive Albanian women who are forced into prostitution” does
not constitute a social group because it is circularly defined
by the fact that it suffers persecution. Id. 420 F.3d 551, 555-56
(6th Cir. 2005). 5
    Our conclusion is consistent with a parallel line of rea-
soning found in mixed motive cases. The Board of Immigra-
tion Appeals and this Court have long recognized that per-
secution can exist in a mixed motive case in which the perse-
cutor targets an individual for more than one reason and one
of the reasons does not warrant protection under the Act.
Under the mixed-motives doctrine, an applicant may qualify
for asylum so long as the applicant demonstrates by either
direct or circumstantial evidence that his persecutors were
motivated, at least in part, by one of the enumerated


5 The Second Circuit has also addressed a similar issue in Gjura v. Holder,
502 Fed. App’x 91 (2d Cir. 2012), but in that case the court skirted the
issue of whether “young, unmarried Albanian women could constitute a
social group” and found instead that the applicant, Gjura, had failed to
establish a nexus. Id.
No. 11-1989                                                              15


grounds. Mustafa v. Holder, 707 F.3d 743, 751 (7th Cir. 2013). 6
See also Bueso-Avila v. Holder, 663 F.3d 934, 937 (7th Cir. 2011)
(“[A]n individual may qualify for asylum if his or her perse-
cutors have more than one motive as long as one of the mo-
tives is specified in the Immigration and Nationality Act.”).
    Suppose, for example, that Muslims in a particular coun-
try are wildly disfavored and frequently persecuted by the
government. Wealthy Muslims, however, are tolerated be-
cause of their vast contribution to the poor country’s busi-
ness, tax base and overall wealth. The government, on the
other hand, routinely beats, jails and strips of rights poor
Muslims. Although the United States does not grant asylum
based on poverty, the fact that the persecuted group shares
this common characteristic does not disqualify the group
from seeking asylum based on religious persecution. We
cannot tease out one component of a group’s characteristics
to defeat the definition of social group. Escobar, 657 F.3d at
547.
   Both dissents submit that Cece is not in the group of
young Albanian women living alone because her own expert

6The REAL ID Act of 2005 now requires an applicant to show that one of
the five protected grounds was at least one “central reason” for his per-
secution. See 8 U.S.C. § 1158(b)(1)(B)(i). Cece filed her asylum claim in
2002, thus pre-REAL ID standards and case law apply. See Dawoud v.
Gonzales, 424 F.3d 608, 613 (7th Cir. 2005). In any event, the “central rea-
son” for her persecution is that she was a young woman living alone,
and as such she would qualify even under the Real ID Act as the ground
need only be “central.” A ground may be a secondary (or tertiary, etc.)
reason and still justify asylum provided the applicant can show that the
protected status played more than a minor role in motivating a persecu-
tor. Shaikh v. Holder, 702 F.3d 897, 902 (7th Cir. 2012).
16                                                   No. 11-1989


defined “young” as 16 to 26 or 27, and Cece is now 34. He
testified, however, that “this is just a targeted age group.
There are many examples of people outside of the targeted
age group being kidnapped and trafficked.” (R. 255). In this
case, the Petitioner is part of a group of young Albanian
women who live alone. Neither their age, gender, nationali-
ty, or living situation are alterable. These characteristics
qualify Cece’s proposed group as a protectable social group
under asylum law.
    Demonstrating that an asylum applicant belongs to a
cognizable social group is only the first step in determining
asylum. Recall that an applicant must show not only that she
fits within a cognizable social group but also that there is a
nexus between the persecution and the membership in the
social group. Escobar, 657 F.3d at 542; Ishitiaq, 578 F.3d at 715.
Justice Alito, while on the Third Circuit, described the steps
as follows:
     The alien must (1) identify a group that constitutes a
     ‘particular social group’ within the interpretation just
     discussed, (2) establish that he or she is a member of
     that group, and (3) show that he or she would be per-
     secuted or has a well-founded fear of persecution
     based on that membership.
Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993). He then went
on to note that, “to the extent that the petitioner in this case
suggests that she would be persecuted or has a well-founded
fear that she would be persecuted in Iran simply because she
is a woman, she has satisfied the first of the three elements
that we have noted.” Id. As we are about to see, it is the nex-
us requirement where the rubber meets the road.
No. 11-1989                                                17


    Those who fear that the slope leading to asylum has been
made too slick by broad categories need not worry. The im-
portance of the “on account of” language must not be over-
looked. It is this requirement that should assuage Judge
Easterbrook’s fears that “[t]his makes eligible for asylum
everyone who faces a substantial risk of harm in his native
land, no matter the reason.” Post at 32. Although the catego-
ry of protected persons may be large, the number of those
who can demonstrate the required nexus likely is not. As the
Board explained of clan-based persecution in Somalia, “the
fact that almost all Somalis can claim clan membership and
that interclan conflict is prevalent should not create undue
concern that virtually all Somalis would qualify for refugee
status, as an applicant must establish he is being persecuted
on account of that membership.” In re H-, 21 I. & N. Dec. 337,
343 (BIA 1996). The breadth of the social group says nothing
about the requirements for asylum, just as the breadth of
categories under Title VII of the Civil Rights Act says noth-
ing about who is eligible to sue an employer for discrimina-
tion. All African Americans and all women, for example, are
members of “protected” categories under Title VII, but not
all African Americans and women have a claim for discrimi-
nation. In order to be entitled to asylum, Cece must be able
to demonstrate a particular link between her mistreatment
and her membership in the stated social group. Escobar, 657
F.3d at 544; Bueso-Avila, 663 F.3d at 936. This requirement is
not unique to inquiries about persecution based on “social
group,” but rather one that is applicable to cases of claimed
persecution based on race, religion, nationality or political
opinion. In other words, an ethnic Rom (gypsy) who has
been mistreated by the town mayor because of a long-
18                                                   No. 11-1989


standing business dispute would not be eligible for asylum
even if the mayor has undoubtedly and unfairly mistreated
him, and even if he belongs to an ethnic group that was fre-
quently the target of persecution in his country. The persecu-
tion must still be “on account of” the protected category.
   In any event, the breadth of category has never been a
per se bar to protected status. As we noted in Iao v. Gonzales,
     The number of followers of Falun Gong in China is
     estimated to be in the tens of millions, all of them sub-
     ject to persecution … . [Because] [a]nyone, we sup-
     pose, can get hold of a book of [Falun Gong] teach-
     ings, start doing the exercises, and truthfully declare
     himself or herself a bona fide adherent to Falun Gong
     [,][t]he implications for potential Chinese immigration
     to the United States may be significant … . But Con-
     gress has not authorized the immigration services to
     [control Chinese immigration] by denying asylum
     applications in unreasoned decisions.
Iao v. Gonzales, 400 F.3d 530, 533 (7th Cir. 2005). Many of the
groups recognized by the Board and courts are indeed quite
broad. These include: women in tribes that practice female
genital mutilation; Matter of Kasinga, 21 I. & N. Dec. at 365,
Agbor, 487 F.3d at 502; persons who are opposed to involun-
tary sterilization, 8 U.S.C. § 1101(a)(42)(B); Chen v. Holder,
604 F.3d 324, 332 (7th Cir. 2010); members of the Darood clan
and Marehan subclan in Somalia, In re H–, 21 I. & N. Dec. at
340, 343 (1% of the population of Somalia are members of the
Marehan subclan); homosexuals in Cuba, In re Toboso–
Alfonso, 20 I. & N. Dec. 819, 822-23 (BIA 1990); Filipinos of
Chinese ancestry living in the Philippines, Matter of V–T–S–,
No. 11-1989                                                          19


21 I. & N. Dec. 792, 798 (BIA 1997) (approximately 1.5% of
the Philippines population has an identifiable Chinese back-
ground); Singh v. INS, 94 F.3d 1353, 1359 (9th Cir. 1996) (re-
jecting the notion that an applicant is ineligible for asylum
merely because all members of a persecuted group might be
eligible for asylum). The ethnic Tutsis of Rawanda num-
bered close to 700,000 before the genocide of 1994, and yet a
Tutsi singled out for murder who managed to escape to the
United States could surely qualify for asylum in this coun-
try. And undoubtedly any of the six million Jews ultimately
killed in concentration camps in Nazi-controlled Europe
could have made valid claims for asylum, if only they had
had that opportunity. 7 Many of our asylum laws originated
out of a need to address just such refugees from World War
II. It would be antithetical to asylum law to deny refuge to a
group of persecuted individuals who have valid claims
merely because too many have valid claims. See Iao, 400 F.3d
at 533; Singh, 94 F.3d at 1359. For this reason we also reject
the Sixth Circuit’s reasoning that the group of young-
looking, attractive Albanian women who are forced into
prostitution is not a cognizable social group because it is too
broad and sweeping of a classification. Rreshpja, 420 F.3d at
555.




7Although some Jews might have had the opportunity to seek asylum in
the United States, having escaped Germany on the M.S. St. Louis, they
were ultimately denied entry into the United States. The ship was forced
to return to Europe where 254 of the 937 refugees seeking asylum from
the Nazis were eventually killed in concentration camps. S.Res. 111,
111th Cong. (2009).
20                                                  No. 11-1989


    The safeguard against potentially innumerable asylum
claims is found in the stringent statutory requirements for all
asylum seekers which require that the applicant prove (1)
that she has suffered or has a well-founded fear of suffering
harm that rises to the level of persecution, (2) on account of
race, religion, nationality, membership in a particular social
group, or political opinion, and (3) is unable or unwilling to
return to her country because of the persecution or a well-
founded fear of persecution. 8 U.S.C. §1101(a)(42)(A),
1158(b)(1); Bejko v. Gonzales, 468 F.3d 482, 484 (7th Cir. 2006).
    Judge Easterbrook’s dissent argues that “[w]hatever risk
Cece faces comes from criminals, not from the government.”
Post at 29. Of course “persecution does not include the
actions of private citizens unless the government is complicit
in those acts or is unable or unwilling to take steps to
prevent them.” Bitsin v. Holder, No. 12-2717, 2013 WL
2402855, *6 (7th Cir. May 31, 2013). In his initial
determination, the immigration judge found that Albania
was unable or unwilling to protect Cece from third party
traffickers, (R. 129, 131). In its decision overturning the
immigration judge, the Board said only that “there is no
indication that the government of Albania was involved in
the incident described by the applicant, nor that such
government is interested in harming the applicant. (R. 330).
The first proposition is simply wrong. Cece complained to
the police, but they refused to take any action. More
importantly, the standard is not just whether the
government of Albania was involved in the incident or
interested in harming Cece, but also whether it was unable
or unwilling to take steps to prevent the harm. Bitsin v.
No. 11-1989                                                  21


Holder, 2013 WL 2402855 at *6. On remand, the immigration
judge acknowledged his obligation to follow the Board’s
determination regarding the proposed social group, but still
noted his finding that Cece could not depend upon the
police to protect her from traffickers. (R. 115-116). The Board
had nothing further to say about the matter. When the Board
agrees with the decision of the immigration judge, adopts
that decision and supplements that decision with its own
reasoning, as it did here, we review the immigration judge’s
decision as supplemented by the Board. Mustafa v. Holder,
707 F.3d 743, 750 (7th Cir. 2013) (citing Jonaitiene v. Holder,
660 F.3d 267, 270 (7th Cir. 2011)); Barma, 640 F.3d at 751. In
this case the Board based its denial of asylum on the fact that
first, Cece did not belong to a cognizable social group and
second, she would have been able to relocate safely within
Albania. The Board therefore had no need to address the
immigration judge’s factual finding that the police were
unable or unwilling to prevent the harm. Judge Easterbrook
opines that the Board must be at liberty to consider this
subject on remand. Whether or not the Board could consider
(or reconsider) this matter on remand, however, this court is
certainly entitled to (and indeed obligated to) review the
decision of the immigration judge as supplemented by the
BIA’s reasoning. Jonaitiene, 660 F.3d at 270. We review
agency findings of fact for “substantial evidence” and may
reverse the Immigration Judge's determinations “only if we
determine that the evidence compels a different result.” FH–T
v. Holder, No. 12-2471, 2013 WL 3800252, * 3 (7th Cir. July 23,
2013). Judge Easterbrook’s conclusion that Cece faced no
“mistreatment at public hands” is contrary to the only
factual finding on the matter. In any event, the entirety of the
22                                                 No. 11-1989


discussion is unnecessary, as the Board based its decision on
the fact that Cece’s proposed social group was not
cognizable under the act—a holding with which we
disagree.
    Circling back to our level of deference, now with a clear
understanding of the Board’s definition of social group de-
rived from Acosta, we must uphold the Board’s determina-
tion if it is “a reasonable construction of the statute, whether
or not it is the only possible interpretation or even the one a
court might think best.” Holder v. Martinez-Gutierrez, 132 S.
Ct. 2011, 2017 (2012) (citing Chevron U.S.A. Inc. v. Natural Re-
sources Def. Council, Inc., 467 U.S. 837, 843-844, and n.
11(1984)); INS v. Orlando Ventura, 537 U.S. 12, 16 (2002). The
problem here is that the Board’s decision is inconsistent with
its decisions in other similar cases. Cece’s social group is not
different than many of the groups approved by the BIA. For
example, she is not unlike the women in Kasinga, supra, 21 I.
& N. Dec. at 365-66 who were young women in a tribe that
practices female genital mutilation. In both cases the broad
immutable group that triggered social group status—young
women in particular tribes in Kasinga’s case, and young
women in Albania, in Cece’s case—could be narrowed by
other changeable but fundamental characteristics—living
alone in Cece’s case, and having not yet been subjected to
female genital mutilation in Kasinga’s case. Nor is Cece un-
like the Jordanian women who face “honor killings” because
of the social and religious norms in Jordan, Sarhan, 658 F.3d
at 654, or Christian women in Iran who do not wish to ad-
here to the Islamic female dress code. Yadegar-Sargis, 297
F.3d at 603.
No. 11-1989                                                 23


    In other words the social group is defined by gender plus
one or more narrowing characteristics. Although some
courts have toyed with the idea that gender alone can form
the basis of a social group, we need not decide that today.
See, e.g., Perdomo v. Holder, 611 F.3d 662, 667 (9th Cir. 2010)
(“Thus, we clearly acknowledged that women in a particular
country, regardless of ethnicity or clan membership, could
form a particular social group”); Hassan v. Gonzales, 484 F.3d
513, 518 (8th Cir. 2007) (“Somali females” constitute a partic-
ular social group); Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.
1993) (Iranian women meet the social group definition). See
also In re A–T–, 24 I. & N. Dec. 296, 304 (“gender is an immu-
table trait that is generally recognizable”), vacated and re-
manded, Matter of A–T–, 24 I. & N. Dec. 617, Interim Decision
3622, 2008 WL 4306933 (BIA Sep 22, 2008). Although non-
binding, the agency’s own “Gender Guidelines,” which pro-
vide Asylum Officers with guidance on adjudicating wom-
en's claims of asylum, provide a helpful understanding by
noting that gender is an immutable trait that can qualify un-
der the rubric of “particular social group.” United States Bu-
reau of Citizenship and Immigration Services, Considerations
for Asylum Officers Adjudicating Asylum Claims from Women
("INS Gender Guidelines"), 26 May 1995, available at:
http://www.unhcr.org/refworld/docid/3ae6b31e7.html [ac-
cessed July 25, 2013]. And the Office of the United Nations
High Commissioner for Refugees (again, not authoritative,
but informative) has made clear that “women may constitute
a particular social group under certain circumstances based
on the common characteristic of sex, whether or not they as-
sociate with one another based on that shared characteris-
tic.” UNHCR, Guidelines on International Protection: Member-
24                                                  No. 11-1989


ship of a Particular Social Group, at 4 (HCR/GIP/02/02, 7 May
2002).
    Because Cece’s group cannot be distinguished from oth-
ers with immutable and fundamental traits, the Board’s de-
cision is inconsistent with its own precedent.
     When an administrative agency’s decisions are incon-
     sistent, a court cannot pick one of the inconsistent
     lines and defer to that one, unless only one is within
     the scope of the agency’s discretion to interpret the
     statutes it enforces or to make policy as Congress’s
     delegate … . Such picking and choosing would con-
     done arbitrariness and usurp the agency's responsibil-
     ities.
Gatimi, 578 F.3d at 616 (internal citations omitted). In this
case, the Board has offered no explanation for why Cece’s
group is not cognizable under the test the Board has adopted
in Acosta. Sepulveda v. Gonzales, 464 F.3d 770, 772 (7th Cir.
2006). Or, more specifically, why being a young woman liv-
ing alone in Albania does not qualify as a social group when
the attributes are immutable or fundamental. The issue of
whether a particular social group is cognizable is a question
of law on which the Board erred. Escobar, 657 F.3d at 542. See
also, Ayala, 640 F.3d at 1096-97; Castaneda-Castillo, 638 F.3d at
363; Crespin-Valladares, 632 F.3d at 124; Gomez-Zuluaga, 527
F.3d at 339; Malonga, 546 F.3d at 553; Castillo-Arias, 446 F.3d
at 1195; Cruz-Funez, 406 F.3d at 1191. The Board’s decision
cannot stand and must be reconsidered on remand: Cece has
established that she belongs to a cognizable social group.
No. 11-1989                                                  25


    We are well aware of the limits of our review set forth in
Gonzales v. Thomas, 547 U.S. 183, 185-86 (2006) (per curium)
and INS v. Orlando Ventura, 537 U.S. 12, 16-17 (2002) (per cu-
rium). An appellate court errs by deciding in the first in-
stance, without giving the Board the first opportunity on
remand, whether a proposed social group is cognizable
within the meaning of the Act. Id. The judge and Board had
before them all of the facts pertaining to Cece’s proposed so-
cial group and yet determined that her social group was not
cognizable under the Act. This was error in light of the
Board’s own precedent in Acosta.
                                III.
    The Board also found that there was insufficient evidence
in the record that internal relocation was not a feasible
means of avoiding the persecution of which Cece complains.
The Board, however, ignored the fact, emphasized through-
out the hearing and appeals, that Cece had lived safely in
Tirana only while living with her sister in her sister’s univer-
sity dormitory. Once her sister left Tirana and Cece had to
move from the dormitory, she was again at risk. (R. 168-172).
The Albanian expert testified at length that Albania was a
small country and that it would be difficult to hide any-
where. (R. 231). Even in the big city of Tirana, people tended
to live in family or clan groupings, and a young single wom-
an living alone would stick out as an anomaly. Id. The expert
also surmised that Cece faced an increased risk of being tar-
geted simply because of her previous status as a target, i.e.
she was already known to traffickers. (R. 229, 230, 257). The
immigration judge acknowledged the expert’s testimony on
these facts and was troubled by the Board’s conclusion that
26                                                         No. 11-1989


Cece could move safely within Albania notwithstanding the
facts that “she is a young woman from a minority religion
who has lived by herself most of the time in Albania, and
thus is vulnerable, particularly vulnerable to traffickers for
those reasons.” (R. 120). The immigration judge then con-
cluded, “I do not agree with the Board’s conclusion, but I am
required to follow it.” Id. The Board, in its order, had but this
to say about her ability to relocate: “we once again find that
there is insufficient evidence in the record that internal relo-
cation is not reasonable.” 8 (R. 9). The Board’s decision lacked
any discussion or analysis of the issue. Thus the only evi-
dence-based analysis we have is that of the immigration
judge whose conclusion is that Cece could not safely relocate
within Tirana. Nevertheless the Board held that she could.
The Board’s conclusion is not supported by substantial evi-
dence. Vahora v. Holder, 626 F.3d 907, 912-913 (7th Cir. 2010)
(“Under the substantial evidence standard, the agency’s de-
termination will stand if it is supported by reasonable, sub-
stantial, and probative evidence on the record considered as
a whole.”). Indeed it is not supported by evidence of any
kind whatsoever. The only evidence in the record is that
Cece felt safe in Tirana only so long as she was not living
alone—a status quo that ended as soon as her last family
member left the country. An asylum applicant is entitled to a
reasoned analysis of her case supported by relevant, proba-

8 In its first order, before remand, the Board simply stated that “the
applicant appears to have successfully relocated within Albania. There is
insufficient evidence in the record that she has a well-founded fear of
persecution in Tirane or in another city within Albania, outside of Korçë
… there is no indication that Reqi (or any other trafficker) tried or was
motivated to pursue the applicant outside of Korçë.” (R. 331).
No. 11-1989                                               27


tive evidence. Mustafa, 707 F.3d at 754. A failure to provide
such a reasoned analysis requires remand. Kadia v. Holder,
557 F.3d 464, 467 (7th Cir. 2009).
   We therefore grant the petition for review and remand to
the agency for further proceedings consistent with this opin-
ion.
28                                                  No. 11-1989

    EASTERBROOK, Chief Judge, dissenting. Cece defines, as the
“social group” at risk of persecution, “young Albanian
women in danger of being trafficked as prostitutes.” At ear-
lier stages of these proceedings she made different pro-
posals, but this is the definition in her appellate briefs. My
colleagues hold that the Board of Immigration Appeals erred
by not treating “young Albanian women who live alone” as
her social group. Put to one side the fact that Cece does not
ask us to define a social group that way. Whether the group
is “young Albanian women in danger of being trafficked as
prostitutes” or “young Albanian women who live alone”,
Cece isn’t in it. Her own expert defined “young” as 16 to 26
or 27. Cece is 34. The basis for her claim of asylum is future
risk; she does not argue that she suffered persecution before
leaving Albania, so the fact that she is not a member of her
own proposed group should be dispositive. (Perhaps Cece
looks younger than her age and would be targeted by mis-
take, but she does not argue this.)
    Then there is the question “how much risk is too much?”
Cece’s expert did not attempt to quantify the risk that young
Albanian women living alone face, nor does the majority.
That many of Western Europe’s prostitutes are Albanians
does not tell us how many are in the sex trade involuntarily.
The State Department tries to estimate risk. Its Human Traf-
ficking Report 2012 finds that 84 complaints about trafficking
were made to Albanian public agencies during 2011. Report
at 64. Nongovernmental groups (NGOs) reported more: they
counted 132 Albanian trafficking victims in 2011. Ibid. The
number of young women living alone in Albania is substan-
tially higher. The State Department ranks nations into four
tiers (1, 2, 2 Watch List, and 3), with Tier 1 representing the
best performance. Id. at 51. Albania is in Tier 2, as are Greece,
No. 11-1989                                                   29

Hong Kong, Japan, Switzerland, and more than 60 other na-
tions. Id. at 52. Fifty-one nations are in tiers 2WL or 3, below
Albania. Ibid. Deplorable as human trafficking is, any given
woman’s danger in Albania may be modest.
    Whatever risk Cece faces comes from criminals, not from
the government, yet “persecution” means mistreatment at
public hands. See Hor v. Gonzales, 421 F.3d 497 (7th Cir. 2005);
Bitsin v. Holder, 719 F.3d 619, 628–31 (7th Cir. 2013). Crime
may be rampant in Albania, but it is common in the United
States too. People are forced into prostitution in Chicago.
See, e.g., United States v. Cephus, 684 F.3d 703 (7th Cir. 2012).
Must Canada grant asylum to young women who fear pros-
titution in the United States, or who dread the risk of vio-
lence in or near public-housing projects? If there were reason
to think the Albanian government in cahoots with the traf-
fickers, Cece would have a better case; but when the record
shows no more than ineffective law enforcement, there’s no
basis to infer persecution. Meghani v. INS, 236 F.3d 843, 847
(7th Cir. 2001).
    I can see why we ought not make anything turn today on
the facts that Cece is 34 years old, that the number of traf-
ficking victims in Albania may be under 150 annually, and
that any risk comes from private criminals rather than public
policy: the BIA did not do so, and the Chenery doctrine (SEC
v. Chenery Corp., 318 U.S. 80, 87 (1943)) limits reviewing
courts to the agency’s grounds of decision. Perhaps the
Board will consider these issues on remand.
   When tackling this subject, the Board may wish to con-
sider whether a government’s inability to protect people
from criminals is a form of persecution. Equating inability to
control crime with unwillingness to do so (a form of perse-
30                                                   No. 11-1989

cution because it reflects public policy disfavoring a person
or group) first appeared in a decision of the Board in 1964.
See Matter of Eusaph, 10 I&N Dec. 453, 454 (1964). The formu-
la has been repeated many times, e.g., Matter of Pierre, 15
I&N Dec. 461, 462 (1975); Matter of Kasinga, 21 I&N Dec. 357,
365 (1996), without explaining why “unable” has the same
effect as “unwilling”—or quantifying what “unable” means.
The Board appears to be happy with this formula, but its
utility is limited when we do not know how much shortfall
in law enforcement counts as “inability” to protect citizens.
    A remand is unnecessary even on the majority’s views
about the social-group question, however. The Board found
that Cece could live safely in Tirana, though perhaps not in
her parents’ city. Part III of the majority’s opinion declares
that this decision is not supported by substantial evidence.
As Judge Manion shows, however, the Board had, and gave,
the best of all possible reasons: that Cece had moved to Tira-
na and was not followed or accosted there. Indeed, Cece does not
even contend that the person who pursued her in Korçë
learned that she was in Tirana or attempted to locate her (or
anyone else) outside of Korçë. Cece’s expert witness testified
that Tirana is a collection of enclaves and that people find
things out; this might have led the Board to conclude that
Cece was at risk there after her sister left. But the inference is
permissive, not compulsory. An agency is entitled to give
more weight to what actually happened than to what could
have happened. Cece’s untroubled time in Tirana is “sub-
stantial evidence” for the Board’s conclusion. See INS v. Eli-
as-Zacarias, 502 U.S. 478, 481 (1992) (if the record allows rea-
sonable disagreement, the Board’s decision must stand).
No. 11-1989                                                  31

    Cece’s brief in conjunction with the rehearing en banc
makes a different argument: that it is not reasonable to re-
quire her to relocate to Tirana, even if she would be safe. See
8 C.F.R. §1208.13(b)(2)(ii). According to Cece, the Board
should have deemed relocation unreasonable because she
had no relatives in Tirana after her sister left. Yet every year
millions of persons move to cities where they are strangers;
they make new friends (or acquire new relatives) afterward.
A person who left Tirana for Rome, and then left Rome for
Chicago, is hard pressed to contend that it would not be
“reasonable” to think that she could have lived closer to her
relatives, even if none was in the neighborhood. (Korçë and
Tirana are 110 miles apart.)
     Although I think the majority mistaken in its treatment of
Cece’s specific claim, I am more concerned by its treatment
of the Board’s doctrine. My colleagues recognize that the
statute does not define the term “social group” and that
Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837 (1984), therefore applies to the Board’s gap-
filling work. See Holder v. Martinez Gutierrez, 132 S. Ct. 2011,
2017 (2012); INS v. Aguirre-Aguirre, 526 U.S. 415, 424–26
(1999). Yet the dispositions of this and other cases demon-
strate that the Seventh Circuit has rejected the Board’s ap-
proach and established its own—one under which everyone
belongs to a “social group” and the question whether that
membership caused the persecution drops out of considera-
tion. (It drops out because, when the asserted criteria of per-
secution are used to define the “social group,” the process is
circular.)
    The Immigration and Nationality Act permits federal of-
ficials to grant asylum to aliens who seek refuge here “be-
32                                                  No. 11-1989

cause of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a
particular social group, or political opinion”. 8 U.S.C.
§1101(a)(42)(A). Cece does not contend that her race, nation-
ality, or politics mattered to the traffickers (or to any Albani-
an public official), and although she initially argued that she
was at risk because of her religion she has abandoned that
contention. This leaves “social group.”
   What the Seventh Circuit has done in this and other re-
cent cases is read “because of … membership in a particular
social group” in a way that includes everyone threatened by
criminals, rebels, or anyone else a nation’s government does
not control. This makes eligible for asylum everyone who
faces a substantial risk of harm in his native land, no matter
the reason.
    The Board of Immigration Appeals has established, in
decisions the court concedes we must respect, several re-
quirements of social-group status. One is that a “social
group” entails a characteristic that is either immutable or so
important that no one should be required to change it. See
Matter of Acosta, 19 I&N Dec. 211, 233–34 (1985); Matter of
Kasinga, 21 I&N Dec. 357, 365–66 (1996). Age changes; that’s
why decisions such as Vance v. Bradley, 440 U.S. 93 (1979), re-
ject arguments that age must be treated like race or sex for
legal purposes. Whether a person lives alone also is subject
to change. People may marry, live with relatives, or join forc-
es with similarly situated persons. Many single women live
with other single women. A group such as “young Albanian
women who live alone” therefore flunks the Board’s test on
multiple grounds, even if we treat marital status as the sort
of thing that no one should be required to change.
No. 11-1989                                                  33

    Another series of cases in this circuit expands the scope
of “social group” by a different route. It asks whether the al-
ien used to be at risk. For example, Escobar v. Holder, 657 F.3d
537 (7th Cir. 2011), holds that an alien is eligible for asylum
as a member of a “social group” that comprises truckers who
ever opposed a band of Colombian rebels. Events of a decade
ago cannot be changed; the past is “immutable”; thus the
Board’s primary defense against limitless expansion of “so-
cial group” vanishes. Everyone who seeks asylum in the
United States can point to some event in the past, and as the
past can’t be changed this event becomes the basis for a
claim based on an “immutable characteristic.” See, e.g.,
Sepulveda v. Gonzales, 464 F.3d 770 (7th Cir. 2006) (former
employees of a public agency are a social group); Benitez
Ramos v. Holder, 589 F.3d 426 (7th Cir. 2009) (former criminal-
gang members are a social group).
    Some people might be inclined to ask: Why not just treat
everyone as belonging to a social group and skip to the ques-
tion whether persecution occurred? The answer is that the
statute makes membership in a group (or classification by
race, religion, or politics) essential to analysis of the sup-
posed persecution. The agency must decide whether a per-
son has been persecuted “on account of” membership in the
group (or because of politics, race, etc.). You can’t sensibly
ask about cause without deciding what differentiates the
applicant from other persons. To know whether X has been
persecuted on account of Y, it is essential to know what Y is.
The Board has tried to define groups by fixed attributes
(such as “member of the Yoruba tribe” or “born in Korçë”). It
is only after defining a group that it becomes possible to ask
the statutory question: whether membership in that group is
the reason for the adverse treatment.
34                                                 No. 11-1989

    Cece is a member of one social group that the Board
probably would acknowledge: Albanian women. But she
does not contend that she fears persecution because of those
characteristics. She does not say that the government of Al-
bania persecutes Albanian women. Indeed, she does not con-
tend that Albania discriminates in any way by national
origin or sex. She does not maintain that police and courts
protect male victims of crime but not female victims; instead
she tells us that Albania’s system of law enforcement is
weak. Failure to achieve optimal deterrence is unfortunate
but not “persecution” by any useful understanding. That’s
why Cece proposed a group such as “young Albanian wom-
en in danger of being trafficked as prostitutes.” The qualifi-
cations that distinguish this proposal from “all Albanian
women”—age, living alone, and the criminal enterprise of
sex traffickers—all fail the Board’s filters.
    The BIA has held that a “social group” cannot be identi-
fied by asking who was mistreated. Matter of C– A–, 23 I&N
Dec. 951, 956 (2006). For if the persecutors’ acts define social
groups, then again §1101(a)(42)(A) effectively offers asylum
to all mistreated persons, whether or not race, religion, poli-
tics, or some extrinsically defined characteristics (such as
tribal membership) account for the persecution. And again
this court professes to accept the Board’s position—though
with the proviso that it applies only when the persecutors’
acts are the entire definition (opinion at 12–13, which uses
“only” or “solely” or “merely” four times, putting three of
the four in italics for emphasis). Thus although the Board
concluded that “young Albanian women in danger of being
trafficked as prostitutes” flunks, the majority rules otherwise
because “danger of being trafficked as prostitutes” is not the
sole component of the definition. That is not what Chevron
No. 11-1989                                                    35

requires. We have not applied the Board’s definition. We
have rewritten it.
    Under this court’s approach, any person mistreated in his
native country can specify a “social group” and then show in
circular fashion that the mistreatment occurred because of
membership in that ad hoc group. Anyone threatened or in-
jured in the past has an “immutable” characteristic (the past
can’t be changed), and the selection criteria used by the per-
secutor (here, people who want to force others into prostitu-
tion) become the defining characteristics of the “social
group”. The structure of §1101(a)(42)(A) unravels.
    The majority accuses the Board of inconsistency (opinion
at 22–25), but the BIA has been inconsistent by the court’s
standard, not its own. For example, the “social group” in
Kasinga, which the court calls “not unlike” Cece’s (opinion at
22), was a tribe. The Board sees a big difference between
tribal groups (membership is immutable and extrinsic to the
choices made by criminals) and “young Albanian women in
danger of being trafficked as prostitutes” (defined in part by
changeable characteristics and in part by who criminals tar-
get). The majority says that it does not see a difference, so
the Board must be inconsistent. That’s a statement about ju-
dicial rejection of the Board’s doctrine, not about how the
Board administers its own approach.
    I grant that some of the inconsistency is real—it has been
forced on the Board by judicial refusal to accept its approach
to defining “social group.” Our court has discarded not only
the immutability and don’t-use-the-wrongdoers’-perspective
rules but also another component of the Board’s definition:
social visibility. See, e.g., Gatimi v. Holder, 578 F.3d 611, 614–
15 (7th Cir. 2009); majority opinion at 5 n.1. Other circuits
36                                                  No. 11-1989

have allowed the Board to use the “visibility” criterion but
have revised or rejected different parts of the Board’s defini-
tion of “social group.” See, e.g., Ucelo-Gomez v. Mukasey, 509
F.3d 70 (2d Cir. 2007) (approving the “visibility” standard
and adding that changeable attributes such as wealth do not
identify a social group); Castillo-Arias v. Attorney General, 446
F.3d 1190 (11th Cir. 2006) (denying a petition to set aside the
decision in C– A–). The Board tries to apply circuit law—
and, when it does so, is accused of abandoning its own defi-
nition or applying it inconsistently.
    The majority says that it accepts the Board’s approach.
Yet in case after case, of which today’s is just a sample, we set
aside the Board’s decisions. I have already mentioned Esco-
bar, Gatimi, Sepulveda, and Benitez Ramos. Here are a few
more: Sarhan v. Holder, 658 F.3d 649 (7th Cir. 2011); Torres v.
Mukasey, 551 F.3d 616 (7th Cir. 2008); Agbor v. Gonzales, 487
F.3d 499 (7th Cir. 2007); Tapiero de Orejuela v. Gonzales, 423
F.3d 666 (7th Cir. 2005); Yadegar-Sargis v. INS, 297 F.3d 596
(7th Cir. 2002). The meaning of a legal standard lies in its
application to concrete facts. That the BIA and this court
regularly reach different decisions on identical facts shows
that they are applying different legal standards.
    This is a particularly poor case for our court to nix the
Board’s approach, because at least two other circuits have
held that the agency properly denied asylum claims identi-
cal to Cece’s. The majority concedes (opinion at 14) that its
decision conflicts with Rreshpja v. Gonzales, 420 F.3d 551, 555–
56 (6th Cir. 2005). It also conflicts with Gjura v. Holder, 502
Fed. App’x 91 (2d Cir. 2012). The Second Circuit’s initial
opinion, 695 F.3d 223, held that the Board acted within its
discretion in concluding that “young, unmarried Albanian
No. 11-1989                                                  37

women” is not a social group. The court then issued a re-
placement opinion denying the petition on the ground that
sex traffickers are private actors whose criminal conduct
does not demonstrate persecution by public officials. Cece
would have lost in the Second Circuit for either of these rea-
sons. As far as I can see this circuit stands alone in disman-
tling the BIA’s approach so thoroughly that the agency must
recognize social groups such as “young Albanian women in
danger of being trafficked as prostitutes” or “young Albani-
an women who live alone” and treat members of that group
as victims of persecution.
    The majority expresses sympathy for Cece and other ap-
plicants for asylum. Yet the choice whether to be strict or le-
nient belongs to the agency, not to the court. See, e.g., INS v.
Phinpathya, 464 U.S. 183 (1984); INS v. Jong Ha Wang, 450 U.S.
139 (1981). The Board has chosen to make “social group” do
real work. This court effectively reads it out of the statute
and directs the agency to ask only whether an alien faces a
significant risk for any reason. This intrudes on the sort of
choice Congress has committed to the Executive Branch. The
Attorney General could direct the Board to ditch Acosta and
C– A–, but as long as the political branches of government
stand by them, Chevron requires the judiciary to implement
their choices.
    One final observation. Cece entered the United States by
fraud, pretending to be from a nation whose citizens do not
need visas to visit. See Bayo v. Napolitano, 593 F.3d 495 (7th
Cir. 2010) (en banc). She started that journey from Rome and
has never contended that she feared sex trafficking in Italy.
Her fraud thus is not mitigated by a need to escape from
danger. The Board has concluded that entering the United
38                                                  No. 11-1989

States by fraud, when danger is not imminent, is a strongly
adverse factor in the discretionary decision whether to grant
asylum. See Alsagladi v. Gonzales, 450 F.3d 700 (7th Cir. 2006);
Matter of Pula, 19 I&N Dec. 467 (1987). Although the court
decides today that Cece is eligible for asylum, it does not hold
that she is entitled to it; that question, at least, remains open
to decision on remand.
No. 11-1989                                                  39

   MANION, Circuit Judge, with whom EASTERBROOK, Chief
Judge, joins, dissenting.
                               I.
    After illegally entering the United States using a false
Italian passport, Johana Cece sought asylum. To be eligible for
asylum, applicants must show that they are “unable or
unwilling to return” to the country of their nationality
“because of persecution or a well-founded fear of persecution
on account of race, religion, nationality, membership in a
particular social group, or political opinion.” 8 U.S.C.
§ 1101(a)(42)(A).
    In seeking asylum, Cece claimed she both had suffered past
persecution and had a well-founded fear of future persecution.
The Board, however, concluded that Cece had not established
past persecution, R. 330, and Cece does not challenge that
determination on appeal. The Board also concluded that Cece
was not entitled to asylum on the basis of a well-founded fear
of future persecution because Cece had not “established that
she fears persecution based upon one of the protected grounds
under the Act.” R. 330. The Board further found that “there is
[in]sufficient evidence in the record … that internal relocation
is not reasonable.” R. 331.
   The en banc court holds that “Cece has established that she
belongs to a cognizable social group,” Opinion at 24, namely
“young Albanian women who live alone.” Opinion at 16. And
that the immigration judge and Board erred in determining
“that her social group was not cognizable under the Act.”
Opinion at 25. The en banc court further holds that the Board’s
conclusion that Cece could safely relocate in Albania was not
40                                                 No. 11-1989

supported by substantial evidence, and grants the petition for
review and remands to the agency for further proceedings.
Opinion at 26–27.
     In holding that “Cece has established that she belongs to a
cognizable social group,” Opinion at 24, the en banc court
discusses at length the complexity of defining a “social group.”
See Opinion at 6–25. As discussed below, I have several
concerns with the court’s analysis. However, even if the en banc
court is correct that “young Albanian women who live alone,”
is a “social group” within the meaning of the INA, her petition
for review should nonetheless be denied because substantial
evidence supports the Board’s finding that Cece did not
present sufficient evidence that internal relocation is not
reasonable. That finding alone dooms Cece’s asylum petition
and accordingly we should deny Cece’s petition for review.
I DISSENT.
                               II.
     A. Social Group
    As the en banc court explains, “Congress did not directly
address what it meant to be a protected ‘social group’ in the
Immigration and Nationality Act, so we look to see how the
agency has interpreted the statue.” Opinion at 7–8. The court
then notes that the Board defined “social group” in Matter of
Acosta, 19 I. & N. Dec. 211, 233-34 (1985), to be limited “to
groups whose membership is defined by a characteristic that
is either immutable or is so fundamental to individual identity
or conscience that a person ought not be required to change.”
Opinion at 8. We have deferred to that definition. Opinion at
8 (citing Lwin v. INS, 144 F.3d 505, 512 (7th Cir. 1998)).
No. 11-1989                                                          41

    My first concern with the en banc court’s holding is that the
court’s formulation of Cece’s social group as “young Albanian
women who live alone” does not satisfy the Board’s definition
of “immutable” or “fundamental” characteristics. There is
nothing immutable about “living alone.” Nor is “living alone,”
unlike an individual’s choice to be single1 or married, “so
fundamental to individual identity or conscience that a person
ought not be required to change.” And there are many varia-
tions in location and type of dwelling where a woman can
choose to live alone.
    I also have concerns with the en banc court defining a social
group with the subjective adjective of “young.” A shared
characteristic of a “social group,” “must provide a clear
demarcation, ‘permit[ting] an accurate separation of members’
from non-members,’ … Consequently, loose descriptive
phrases that are open-ended and that invite subjective interpre-
tation are not sufficiently particular to describe a protected
social group.” Mayorga-Vidal v. Holder, 675 F.3d 9, 15 (1st Cir.
2012) (quoting Ahmed v. Holder, 611 F.3d 90, 94 (1st Cir. 2010).
    The use of “young,” or for that matter, “middle-aged,” or
“old,” to define a characteristic of a social group is simply too
amorphous; there is no clear demarcation of who fits within
this social group. See Larios v. Holder, 608 F.3d 105, 109 (1st Cir.
2010) (“There are, for example, questions about who may be
considered ‘young,’ … [this is an] ambiguous group character-
istic[], largely subjective, that fail to establish a sufficient level


1
  The en banc court rejected the formulation of young single Albania
women in favor of “young Albania women living alone.” Opinion at 11 n.3.
42                                                   No. 11-1989

of particularity.” (quoting Mendez-Barrera v. Holder, 602 F.3d 21,
27 (1st Cir. 2010))). In fact, this case aptly illustrates the
problem with such a subjective term. Cece’s own expert
defined the targeted group as “young women” between the
“ages of about 16, 17 up until probably about 26 or so but
many minor females get caught up in this as well, children.”
R. 473. At the time of the hearing, Cece was just two months
shy of 27. R. 501. And so the agency’s attorney asked the expert
whether traffickers would be interested in Cece if she were 27
at the time she returned to Albania. R. 501. The expert re-
sponded that “it’s certainly possible.” R. 502. But “a social
group does not exist as such merely because words are
sufficiently malleable to allow a litigant to sketch its margins.”
Ahmed, 611 F.3d at 94. Now Cece is 34. R. 105. Can “16, 17 - up
until probably about 26,” stretch further to 34? Is 34 young? It
depends on whom you ask. And that is the problem with using
such subjective characteristics to define a “social group.”
    Further, we should leave to the Board in the first instance
to determine whether “living alone” and “young” should
qualify as characteristics of a social group. As the en banc court
recognizes, “[a]n appellate court errs by deciding in the first
instance, without giving the Board the first opportunity on
remand, whether a proposed social group is cognizable within
the meaning of the Act.” Opinion at 25. The court, however,
reasons that the immigration judge and Board erred because
they “had before them all of the facts pertaining to Cece’s
proposed social group and yet determined that her social
group was not cognizable under the Act.” Opinion at 25.
   While the immigration judge and Board may have had all
the facts pertaining to Cece’s proposed social group before it,
No. 11-1989                                                     43

they did not view Cece’s proposed social group as “young
Albania woman living alone.” Rather, they viewed the social
group as “young women who are targeted for prostitution by
traffickers in Albania,” or “women in danger of being traf-
ficked as prostitutes.” Opinion at 10 (citing R. 128, 131).
Accordingly, the immigration judge and Board never consid-
ered the propriety of the social group defined by this court, i.e.,
“young Albania women living alone.” More specifically, the
immigration judge and Board never considered whether
“young” and “living alone,” could be characteristics of a social
group. And since we lack the authority to decide in the first
instance whether these characteristics may form a social group,
remand is the appropriate course of action. See Gonzales v.
Thomas, 547 U.S. 183, 186 (2006) (per curiam); INS v. Orlando
Ventura, 537 U.S. 12, 16-17 (2002) (per curiam).
    There is one further complication. While Cece’s application
for asylum and her expert witness’s testimony focused on the
risk to young woman, human trafficking in Albania is not so
limited. Virtually everyone in Albania is a potential target for
human trafficking, as explained by the U.S. Embassy’s June
2012 Trafficking in Persons Report:

         Albania is primarily a source country for
         men, women, and children subjected to sex
         trafficking and forced labor, including the
         forced begging of children. Albanian women
         and children continue to be subjected to sex
         trafficking within the country. Albanian
         victims are subjected to conditions of forced
         labor and sex trafficking in Greece, Italy,
44                                                        No. 11-1989

          Macedonia, Kosovo, Serbia, and throughout
          Western Europe. Authorities reported find-
          ing trafficking victims from Greece and
          Ukraine in Albania during the year. Children
          were exploited for commercial sex, forced
          begging, and forced criminality, such as
          burglary and drug distribution; girls were
          also subjected to prostitution or forced labor
          after arranged marriage. There is evidence
          that Albanian men are subjected to forced
          labor in agriculture in Greece and other
          neighboring countries. Re-trafficking of
          Albanian victims continued to be a problem.2
   Thus, girls, boys, women, and men living in Albania are
subjected to human trafficking. And others are targeted, as
Cece’s expert testified, “because of the fact that the trafficker
has something against their particular family.” R. 256. But the
“‘generalized lawlessness and violence between diverse
populations, of the sort which abounds in numerous countries
and inflicts misery upon millions of innocent people daily
around the world, generally is not sufficient to permit the
Attorney General to grant asylum.’” Konan v. Attorney Gen. of
U.S., 432 F.3d 497, 506 (3d Cir. 2005) (quoting Singh v. INS, 134
F.3d 963, 967 (9th Cir. 1998)); see also Ahmed v. Ashcroft, 348 F.3d
611, 619 (7th Cir. 2003). Can individuals subjected to such
“generalized lawlessness” nonetheless seek asylum by carving


2
  http://tirana.usembassy.gov/press-releases2/2012-press-releases/
2012-trafficking-in-person-report--albania-june-20-2012/2012-trafficking-
in-person-report-albania-june-20-2012.html (last visited May 8, 2013).
No. 11-1989                                                   45

out the immutable or fundamental characteristics that make
them the target for that violence? In other words, could
virtually every Albania obtain “social group” status by
identifying the characteristics that make them a target for
human trafficking, when as Cece’s own expert testified,
“[m]ost of the time, however, [human trafficking] has simply
to do with economics.” R. 256. What about: “Young strong
men,” targeted for human trafficking for forced labor; “handi-
capped boys,” targeted for human trafficking for forced
begging; “strong boys,” targeted for human trafficking for
burglary; “pretty girls,” targeted for sexual exploitation; and
“young woman living alone,” targeted for prostitution?
    When the scourge of human trafficking targets such a broad
segment of the population, if not the entirety of the population,
it may well seem that what the victims have in common is not
an immutable or fundamental trait, but the unfortunate
circumstance of being targeted for any offensive purpose. That
may explain why the Board concluded that this was not a
“social group” within the meaning of the INA: because it is
“defined in large part by the harm inflicted on the group, and
does not exist independently of the traffickers.” R. 9.
Accord Rreshpja v. Gonzales, 420 F.3d 551, 555-56 (6th Cir 2005);
see also Escobar v. Holder, 657 F.3d 537, 545 (7th Cir. 2011)
(holding that a social group “cannot be defined solely by the
fact that its members suffer persecution from the government
or from a group that the government cannot or will not
control”). But rather than rejecting Cece’s proposed social
group because it is defined in large part by the harm inflicted
on the group, as the Board did, the better approach might be to
46                                                  No. 11-1989

instead recognize that the problem is one of generalized
lawlessness.
    However, in the final analysis, we need not reach these
difficult questions because, as discussed below, even if Cece
identified a social group within the meaning of the INA, and
presented a case of persecution—as opposed to generalized
lawlessness—Cece still cannot prevail on her request for
asylum because the Board found that “there is [in]sufficient
evidence in the record … that internal relocation is not reason-
able.” R. 331.
     B. Internal Relocation
    Because Cece’s application for asylum is based on a well-
founded fear of future persecution, in addition to proving that
she is unable or unwilling to return to Albania because of her
membership in a particular social group, she also bears the
added burden of proving she cannot reasonably relocate to
another part of her home country to avoid persecution.
Oryakhil v. Mukasey, 528 F.3d 993, 998 (7th Cir. 2008). “The
immigration regulations contemplate two separate inquiries to
determine whether an applicant could reasonably relocate
within his home country: (1) whether safe relocation is possi-
ble, and if so, (2) whether it would be reasonable to expect the
applicant to safely relocate.” Id.
   In this case, the Board found that Cece failed to meet her
burden to show that internal relocation was not reasonable.
The en banc court holds that the Board’s conclusion is not
supported by substantial evidence because its decision lacked
any discussion or analysis of the issue, but merely stated “we
once again find that there is insufficient evidence in the record
No. 11-1989                                                    47

that internal relocation is not reasonable.” Opinion at 26. But
in the Board’s first order before remand, it had already
explained its reasoning. There was no need for the Board to
restate the same analysis in the second appeal.
    Turning then to the analysis of the issue of internal reloca-
tion contained in the Board’s first order. The Board explained
     that, after [Cece] moved to Tirane, she felt safe and
     protected and there is no indication that she had any
     further problems. See Tr. at 59-60. There is no indica-
     tion that anyone was looking for the applicant in
     Tirane, nor pursuing her there. See Tr. at 35 (indicat-
     ing that nothing happened to the applicant in
     Tirane). Thus, the applicant appears to have success-
     fully relocated within Albania. See 8 C.F.R. §
     1208.13(b)(3)(1). There is insufficient indication in
     the record that she has a well-founded fear of
     persecution in Tirane or in another city within
     Albania, outside of Korce. The applicant testified
     that, “if [Reqi] wanted to come after me, he’d find
     me anywhere.” See Tr. at 34. However, there is no
     indication that Reqi (or any other trafficker) tried or
     was motivated to pursue the applicant outside of
     Korce. Thus, we find that the applicant failed to
     meet her burden of proof in this case.
R. 330-331.
The Board then concluded: “In sum, we can not find that
there is sufficient evidence in the record … that internal
relocation is not reasonable.” R. 331.
48                                                  No. 11-1989

     The Board’s conclusion that Cece failed to show that safe
relocation was not reasonable was supported by substantial
evidence. Following her encounter with Reqi, Cece successfully
relocated to Tirane and while there obtained a job teaching
English. It is true that Cece was not living alone in Tirane—she
was living in a dormitory room she shared with three other
single women. But Cece was not homebound. She had to go to
and from work, and about her daily affairs. Not once during
the year Cece lived in Tirane was she approached by Reqi or
anyone else. While Cece claimed Reqi could find her anywhere,
the Board could reasonably conclude, as it did, that because no
one had approached Cece in Tirane, neither Reqi nor any other
trafficker was motivated to pursue Cece outside of Korce. And
given Cece’s testimony that she had no problems in Tirane, the
Board could reasonably conclude that “[t]here is insufficient
indication in the record that she has a well-founded fear of
persecution in Tirane or in another city within Albania, outside
of Korce.” True, if she were living alone in Tirane she would fit
one (of the many) profiles of those targeted by criminals. But
when the profile of those targeted by criminals is so broad, as
it is here, something more is necessary—some evidence that
the individual has a well-founded fear that she will be targeted.
In her case, Cece offered no evidence that she would actually
be targeted in Korce and thus that she had a well-founded fear
of persecution there. Without such evidence, the Board could
reasonably conclude that Cece did not meet her burden of
showing that internal relocation was not reasonable. Accord-
ingly, the Board did not err in denying Cece’s application for
asylum and the petition for review should be denied.
I DISSENT.